DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
Y The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is made in response to Applicant’s remarks filed on --2/17/22. Claims 3 and 10 have been cancelled. Claims 22-23 have been added. Claims 1-2, 4-5, 8, 11-12, 15, and 17-18 have been amended. Claims 1-2, 4-9, and 11-23 are pending. 

Response to Arguments
Applicant’s arguments regarding support for amendments made to the Specification have been considered, but are not persuasive.
Applicant asserts that “support for the amendment to [0023] of the specification may be found in at least clam 2 as originally filed” (Remarks at pg. 13).
Applicant’s amended paragraph [0023] of the Specification recites:
“[0023] During use, the driver monitoring camera of module 438 may detect the position of the driver's eyes and HUD module 424 may modify the virtual image depending on the position of the driver's eyes. For example, in response to detecting that the driver has tilted their head to the left, camera 418 may be pointed in a more rightward direction in order to simulate the driver's viewpoint with their head tilted to the left. Similarly, in response to detecting that the driver has tilted their head to the right, camera 418 may be pointed in a more leftward direction in order to simulate the driver's viewpoint with their head tilted to the right. As known to those of skill in the art, an electronic processor within HUD module 424 may control a motorized actuator that moves the camera to change the direction in which the camera points. Thus, based on driver's eye monitoring module 438 detecting a position of an eve of the driver, the head up display module 424 may modify a field of view of the camera based upon the detected position of the eye of the driver. Instead of moving the orientation of camera 418 in response to the driver's head movement, it is also possible to electronically process the virtual image to thereby modify the viewpoint of the virtual image while leaving camera 418 stationary. As known to those of skill in the art, image processing 428 block may use an algorithm run on an electronic processor to create a modified image based on the captured image and the direction in which the driver is looking, wherein the modified image represents what the driver would see if there were no obstructions in his viewing direction. Thus, image processing block 428 of head up display module 424 may produce the virtual images in a direction from the driver's eves that substantially matches a direction from the driver's eyes to the space, and that substantially matches a direction from the driver's eyes to the part of the vehicle that blocks the driver's view of the space. Other features of arrangement 422 may be substantially similar to those of arrangement 22, and thus are not described in detail herein in order to avoid needless repetition.”
Original claim 2, however, merely recites: 
“2.	The head up display arrangement of claim 1 wherein the head up display module is configured to produce the virtual images in a direction from the driver's eyes that substantially matches a direction from the driver's eyes to the space, and that 

Applicant’s amendments regarding Examiner's rejections under 35 USC 112 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been considered, however, Applicant's amendments are not fully responsive to the issues raised in the rejection under 35 USC 112(b) made in the previous action. 
For example, Applicant has amended the term “a head up display module configured to produce virtual images” to now recite “a head up display module configured for producing virtual images” (see amended cl. 1). Applicant then asserts that “the HUD module includes the necessary components to produce virtual images and is programmed in software to produce virtual images. The software programming is physically manifested on an atomic level in the memory device that is magnetically configured to store the software as bits of information such that the software is accessible” (Remarks at pg. 13-14). Moreover, Applicant asserts that the term “the head up display module [is] configured for producing virtual images” is intended to be interpreted “as a means for performing the specified function under 35 USC 112(f)” (Remarks at pg. 14). Examiner, however, respectfully disagrees with Applicant’s amendments and Remarks as correcting the indefiniteness identified in the rejection under 35 USC 112(b) in the previous Office Action.
First, Applicant erroneously asserts that the HUD module is software programming physically manifested on an atomic level in the memory device. Applicant, however, has not identified, nor has Examiner been able to independently identify such 
Second, Applicant has not amended the claims regarding the following claim elements originally identified and rejected under 35 USC 112(b) on page 3 and 5 – 6 of the previous Office Action as being unclear as to lack of supporting structure for interpretation under 35 USC 112(f), and further unclear as to requiring specific performance or mere articulation of intended use:
“head up display module configured to produce virtual images … camera” (cl. 1)
“head up display module configured to produce virtual images … space” (cl. 2)
“driver’s eye monitoring module configured to detect a position of an eye of the driver” (cl. 6, 7, 20, 21)
“head up display module being configured to modify a field of view … driver” (cl. 6, 20)
“head up display module being configured to electronically modify a viewpoint … driver” (cl. 7, 21)
“head up display module being configured to operate in either a first mode or a second mode … space” (cl. 15)
“head up display module configured to produce virtual images … space” (cl. 16)
In response, Applicant fails to address support for interpretation under 35 USC 112(f) (see Remarks generally). Next, Applicant asserts that “the ‘configured to’ language “neither requires specific performance nor is an expression of intended use” but rather “recites physical characteristics of the claimed element that enable it to perform the function that it is configured to perform” (Remarks at pg. 13). Examiner, however, respectfully disagrees. 
First, as discussed in the paragraphs above, a “module” (e.g. a head up display module, a driver’s eye monitoring module) is not inherently structural, but rather software per se, and accordingly, non-structural in nature (Microsoft Corp. v. AT&T Corp., 550 U.S. 437, 449 (2007)). Accordingly, where no structural element is identified (e.g. a computer), it is unclear whether and/or how the module is intended to be interpreted as a special purpose computer defined by the articulated specialized 
 	These rejections under 35 USC 112(b) are accordingly maintained and further discussed in detail in the relevant section below.

Applicant’s arguments with respect to Examiner's rejections under 35 USC 102 have been considered but are not persuasive. Therefore, these rejections are maintained.

Regarding claim 1, Applicant asserts that the cited prior art does not teach, "a head up display module configured for producing virtual images that are visible to the driver only if the collision sensor detects that there is an obstacle in the space, the virtual images being based on the images captured by the camera," because Kim discloses “presenting images captured by a camera regardless of obstacle detection” (Remarks at pg. 16-17). Examiner, however, respectfully disagrees.
First, it is unclear whether “the collision sensor detects that there is an obstacle in space,” occurs, and accordingly, whether "producing virtual images that are visible to the driver" necessarily occurs, or whether this language is directed toward a conditional limitation that does not necessarily occur (Note: Examiner applies the broadest reasonable interpretation (BRI) of this limitation to read this condition as not necessarily occurring. MPEP 2111.04 states that, “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed 
Second, the language “head up display module configured for producing virtual images … camera” is vague and indefinite as it is unclear whether the scope of this language is intended to affirmatively require specific performance by the head up display module (i.e. "produce virtual images … camera") or whether this language is deliberately articulated as an expression of intended use. Accordingly, this language does not serve to patentably distinguish the claimed structure over that of the reference. See In re Pearson, 181 USPQ 641; In re Yanush, 177 USPQ 705; In re Finsterwalder, 168 USPQ 530; In re Casey, 512 USPQ 235; In re Otto, 136 USPQ 458; Ex parte Masham, 2 USPQ 2nd 1647. Likewise, it is also unclear whether the language “produce virtual images that are visible to the driver” affirmatively requires that the virtual images are actively observed by the driver, or whether this language is intentionally articulated as an intended use (i.e. producing virtual images that are able/intended to be viewed by the driver).
Finally, Kim does not disclose “presenting images captured by a camera regardless of obstacle detection” but rather discloses selectively producing virtual images that are visible to the driver only when the collision sensor detects that there is an obstacle in the space (see p. 213-215, Fig. 13B, and related text, selectively 

Regarding claim 4, Applicant asserts that the cited prior art does not teach “the virtual images based on the images captured by the camera are presented to the driver only if a velocity of the vehicle indicates a likelihood of a collision between the vehicle and the obstacle" because “Kim is completely silent as to such subject matter” and “Kim discloses presenting images captured by a camera regardless of whether there is a likelihood of a collision” (Remarks at pg. 17). Examiner, however, respectfully disagrees.
First, the language of the claim is rejected as indefinite. Namely, the language "a velocity of the vehicle indicates a likelihood of a collision between the vehicle and the obstacle" as employed in the claim is vague and indefinite as it is unclear how and/or what it means by the language that the “velocity of the vehicle indicates a likelihood of a collision between the vehicle and the obstacle” (i.e. is a velocity value displayed to a driver, wherein the driver is able to infer that a collision is possible? Does the claim require a display of a velocity value (i.e. can the driver identify a possibility of collision by mere observation of the motion of the vehicle?)? does a computer make a determination that a collision is possible?). Moreover, the term "a likelihood of a collision” is subjective and/or relative such that the scope of the term is unclear (i.e. the metes and bounds of the term are vaguely articulated such that persons of ordinary skill in the art would not be reasonably apprised of the precise scope of the term and corresponding claim). For example, it is unclear what constitutes a “likelihood” (e.g. a 
Second, claim 4 is anticipated for the same reasons articulated in the paragraphs above regarding claim 1. Namely, it is unclear whether “a velocity of the vehicle indicates a likelihood of a collision,” and accordingly, whether "virtual images based on the images captured by the camera are presented to the driver" necessarily occurs, or whether this language is directed toward a conditional limitation that does not necessarily occur (Note: Examiner applies the broadest reasonable interpretation (BRI) of this limitation to read this condition as not necessarily occurring. MPEP 2111.04 states that, “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” See also Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016 at pg. 10), holding in a precedential opinion that “if the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed.”). Finally, Kim does not disclose presenting virtual images based on the images captured by the camera regardless of velocity or likelihood of a collision but rather discloses selectively displaying virtual images that are visible to the driver only when the collision sensor 

Regarding claim 5, Applicant asserts that the cited prior art does not teach “the virtual images based on the images captured by the camera are presented to the driver only if the vehicle is in a drive gear such that the vehicle is configured to move in a forward direction” (Remarks at pg. 18). Examiner, however, respectfully disagrees for the reasons articulated in the paragraphs above regarding claims 1 and 4.

Regarding claim 6, Applicant asserts that the cited prior art does not teach “a driver's eye monitoring module configured to detect a position of an eye of the driver, the head up display module being configured to modify a field of view of the camera based upon the detected position of the eye of the driver.” (Remarks at pg. 18). Examiner, however, respectfully disagrees for the reasons articulated in the paragraphs above regarding claims 1 and 4.

Regarding claim 8, Applicant asserts that the cited prior art does not teach “presenting virtual images to the driver only if it is detected that there is an obstacle in the space, the virtual images being based on the captured images.” (Remarks at pg. 19). Examiner, however, respectfully disagrees for the reasons articulated in the paragraphs above regarding claims 1 and 4.

claim 11, Applicant asserts that the cited prior art does not teach “the virtual images based on the captured images are presented to the driver only if a velocity of the vehicle indicates a possibility of a collision between the vehicle and the obstacle” (Remarks at pg. 19). Examiner, however, respectfully disagrees for the reasons articulated in the paragraphs above regarding claims 1 and 4.

Regarding claim 12, Applicant asserts that the cited prior art does not teach “the virtual images based on the captured images are presented to the driver only if a velocity of the vehicle indicates a possibility of a collision between the vehicle and the obstacle” (Remarks at pg. 20). Examiner, however, respectfully disagrees for the reasons articulated in the paragraphs above regarding claims 1 and 4.

Regarding claim 13, Applicant asserts that the cited prior art does not teach “modifying a field of view of a camera capturing the images of the space in front of the vehicle, the modifying being based upon the detected position of the eye of the driver” (Remarks at pg. 20). Examiner, however, respectfully disagrees for the reasons articulated in the paragraphs above regarding claims 1 and 4.

Regarding claim 15, Applicant asserts that the cited prior art does not teach “a head up display module configured to operate in either a first mode or a second mode, in the first mode the head up display module producing first virtual images that are visible to the driver, the first virtual images being independent of the images captured by the camera, in the second mode the head up display module producing second virtual 

Regarding claim 17, Applicant asserts that the cited prior art does not teach “the virtual images based on the images captured by the camera are presented to the driver only if the collision sensor detects that the motor vehicle is within a threshold distance of the obstacle” (Remarks at pg. 21). Examiner, however, respectfully disagrees for the reasons articulated in the paragraphs above regarding claims 1 and 4.

Regarding claim 18, Applicant asserts that the cited prior art does not teach “the virtual images based on the images captured by the camera are presented to the driver only if a velocity of the vehicle indicates a state wherein a collision between the vehicle and the obstacle could potentially occur” (Remarks at pg. 22). Examiner, however, respectfully disagrees for the reasons articulated in the paragraphs above regarding claims 1 and 4.

Regarding claim 19, Applicant asserts that the cited prior art does not teach “the virtual images based on the images captured by the camera are presented to the driver 

Regarding claim 20, Applicant asserts that the cited prior art does not teach “a driver's eye monitoring module configured to detect a position of an eye of the driver, the head up display module being configured to modify a field of view of the camera based upon the detected position of the eye of the driver.” (Remarks at pg. 23). Examiner, however, respectfully disagrees for the reasons articulated in the paragraphs above regarding claims 1 and 4.

Specification
The amendment filed 2/17/22 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
“[0023] During use, the driver monitoring camera of module 438 may detect the position of the driver's eyes and HUD module 424 may modify the virtual image depending on the position of the driver's eyes. For example, in response to detecting that the driver has tilted their head to the left, camera 418 may be pointed in a more rightward direction in order to simulate the driver's viewpoint with their head tilted to the left. Similarly, in response to detecting that the driver has tilted their head to the right, camera 418 may be pointed in a more leftward 
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claims 1-21, the following claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
“head up display module configured for producing virtual images … camera” (cl. 1)
“an eye monitoring module configured to detect the position of the driver’s eyes” (cl. 2)
“head up display module configured to produce virtual images … space” (cl. 2)
“driver’s eye monitoring module configured to detect a position of an eye of the driver” (cl. 6, 7, 20, 21)
“head up display module being configured to modify a field of view … driver” (cl. 6, 20)
“head up display module being configured to electronically modify a viewpoint … driver” (cl. 7, 21)
“head up display module being configured to operate in either a first mode or a second mode … space” (cl. 15)
“head up display module configured to produce virtual images … space” (cl. 16)
However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function (see e.g. p. 19-20, Fig. 3-4, discussing HUD module 24, 424, driver’s eyes monitoring module 438, without describing any particular structure (e.g. a processor), see also Specification generally, avoiding description of computing structures (e.g. processors, CPU, computers), and describing modules in functional terms). Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2-7, 9-14, and 16-21 are further rejected as depending on claims 1, 8, and 15, respectively.


Claim 1 recites: "A head up display arrangement for a motor vehicle having a human driver, comprising:
a camera positioned and configured to capture images of a space in front of the vehicle, at least a portion of the space being blocked from view of the driver by a part of the vehicle; 
a collision sensor configured to detect whether there is an obstacle in the space; and
a head up display module configured for producing virtual images that are visible to the driver only if the collision sensor detects that there is an obstacle in the space, the virtual images being based on the images captured by the camera."
This language is vague and indefinite for the reasons discussed in the rejection of claims 1-21 above. Moreover, this language is further rejected as vague and indefinite for at least the following reasons:
Intended Use: The language ““head up display module configured for producing virtual images … camera” is vague and indefinite as it is unclear whether the scope of this language is intended to affirmatively require specific performance by the head up display module (i.e. "produce virtual images … camera") or whether this language is deliberately articulated as an expression of intended use. Accordingly, this language does not serve to patentably distinguish the claimed structure over that of the reference. See In re Pearson, 181 USPQ 641; In re Yanush, 177 USPQ 705; In re Finsterwalder, 168 USPQ 530; In re Casey, 512 USPQ 235; In re Otto, 136 USPQ 458; Ex parte Masham, 2 USPQ 2nd 1647. 
Likewise, it is also unclear whether the language “produce virtual images that are visible to the driver” affirmatively requires that the virtual images are actively observed by the driver, or whether this language is intentionally articulated as an intended use (i.e. producing virtual images that are able/intended to be viewed by the driver).
Conditional Use: It is unclear whether “the collision sensor detects that there is an obstacle in space,” occurs, and accordingly, whether "producing virtual images that are visible to the driver" necessarily occurs, or whether this language is directed toward a conditional limitation that does not necessarily occur (Note: Examiner applies the broadest reasonable interpretation (BRI) of this limitation to read this condition as not necessarily occurring. MPEP 2111.04 states that, “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” See also Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016 at pg. 10), holding in a precedential opinion that “if the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed.”).

"A head up display arrangement for a motor vehicle having a human driver, comprising:
a camera positioned and configured to capture images of a space in front of the vehicle, at least a portion of the space being blocked from view of the driver by a part of the vehicle; 
a collision sensor configured to detect whether there is an obstacle in the space; and
a head up display module [intended for producing virtual images [that are visible to the driver only if the collision sensor detects that there is an obstacle in the space], the virtual images being based on the images captured by the camera]."
Claims 2-7 are further rejected as depending on this claim.

Claim 2 recites: "The head up display arrangement of claim 1 further comprising an eye monitoring module configured to detect the position of the driver’s eyes, wherein the head up display module is configured to produce the virtual images in a direction from the driver’s eyes that substantially matches a direction from the driver’s eyes to the space, and that substantially matches a direction from the driver’s eyes to the part of the vehicle that blocks the driver's view of the space."

Inconsistent Terms: The language of the claims use inconsistent and vague claim terms, such that it is unclear if two similarly worded terms, or in other cases, a specific term followed by a general term, are intended to refer to the same claim element, or whether these terms are intended to be interpreted as distinct claim elements, or further, whether use of a general term is intended to be construed broadly such that a broad term may or may not encompass the narrow term, and finally, when requisite antecedent basis is established for each of these terms as used herein. For example, the following terms are unclear as used in the claims: 
“an eye monitoring module configured to detect the position of the driver’s eyes” (cl. 2)
“driver’s eye monitoring module configured to detect a position of an eye of the driver” (cl. 6, 7, 20, 21)
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The head up display arrangement of claim 1 further comprising a driver’s eye monitoring module configured to detect a position of an eye of the driver [wherein the head up display module is intended to produce the virtual images in a direction from the driver’s eyes that substantially matches a direction from ]."

Claim 4 recites: "The head up display arrangement of claim 1 wherein the virtual images based on the images captured by the camera are presented to the driver only if a velocity of the vehicle indicates a likelihood of a collision between the vehicle and the obstacle."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 1 above. Moreover, this language is further rejected as vague and indefinite for at least the following reasons:
Generally Unclear: The language "a velocity of the vehicle indicates a likelihood of a collision between the vehicle and the obstacle" as employed in the claim is vague and indefinite as it is unclear how and/or what it means by the language that the “velocity of the vehicle indicates a likelihood of a collision between the vehicle and the obstacle” (i.e. is a velocity value displayed to a driver, wherein the driver is able to infer that a collision is possible? Does the claim require a display of a velocity value (i.e. can the driver identify a possibility of collision by mere observation of the motion of the vehicle?)? does a computer make a determination that a collision is possible?).
Relative Terms: The term "a likelihood of a collision” is subjective and/or relative such that the scope of the term is unclear (i.e. the metes and bounds of the term are vaguely articulated such that persons of ordinary skill in the art 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The head up display arrangement of claim 3 wherein the virtual images based on the images captured by the camera are presented to the driver 

Claim 5 recites: "The head up display arrangement of claim 3 wherein the virtual images based on the images captured by the camera are presented to the driver only if the vehicle is in a drive gear such that the vehicle is configured to move in a forward direction."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 1 above. 

Claim 6 recites: "The head up display arrangement of claim 1 further comprising a driver’s eye monitoring module configured to detect a position of an eye of the driver, the head up display module being configured to modify a field of view of the camera based upon the detected position of the eye of the driver."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 1 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The head up display arrangement of claim 1 further comprising a driver’s eye monitoring module [intended to detect a position of an eye of the driver,] [and wherein the head up display module further intended to modify a field of view of the camera based upon the detected position of the eye of the driver]."

Claim 7 recites: "The head up display arrangement of claim 1 further comprising a driver’s eye monitoring module configured to detect a position of an eye of the driver, the head up display module being configured to electronically modify a viewpoint of the virtual images by use of video processing, the modifying being based upon the detected position of the eye of the driver."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 1 and 6 above. 

"The head up display arrangement of claim 1 further comprising a driver’s eye monitoring module [intended to detect a position of an eye of the driver,] [and wherein the head up display module is further intended to electronically modify a viewpoint of the virtual images by use of video processing, the modifying being based upon the detected position of the eye of the driver]."

Claim 8 recites: "A head up display method for a motor vehicle having a driver, said method comprising:
capturing images of a space in front of the vehicle, at least a portion of the space being blocked from view of the driver by a part of the vehicle; 
detecting whether there is an obstacle in the space; and
presenting virtual images to the driver only if it is detected that there is an obstacle in the space, the virtual images being based on the captured images."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 1 above. 

Claim 11 recites: "The method of claim 8 wherein the virtual images based on the captured images are presented to the driver only if a velocity of the vehicle indicates a possibility of a collision between the vehicle and the obstacle."


Claim 12 recites: "The method of claim 8 wherein the virtual images based on the captured images are presented to the driver only if the vehicle is in a drive gear such that the vehicle is configured to move in a forward direction."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 1 above. 

Claim 15 recites: "A head up display arrangement for a motor vehicle having a human driver, comprising:
a camera positioned and configured to capture images of a space in front of the vehicle, at least a portion of the space being blocked from view of the driver by a part of the vehicle;
a collision sensor configured to detect a state wherein a collision between the vehicle and an obstacle that is disposed within the space could potentially occur; and
a head up display module configured to operate in either a first mode or a second mode, in the first mode the head up display module producing first virtual images that are visible to the driver, the first virtual images being independent of the images captured by the camera, in the second mode the head up display module producing second virtual images that are visible to the driver, the second virtual images being dependent upon the images captured by the camera, the head up display module being configured to switch from the first mode to the second mode in response to receiving a signal from the collision sensor indicative of a state wherein a collision between the vehicle and the obstacle that is disposed within the space could potentially occur."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 1 and 4 above.
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"A head up display arrangement for a motor vehicle having a human driver, comprising:
a camera positioned and configured to capture images of a space in front of the vehicle, at least a portion of the space being blocked from view of the driver by a part of the vehicle;
a collision sensor configured to detect a state wherein a collision between the vehicle and an obstacle that is disposed within the space could potentially occur; and
a head up display module [intended to operate in either a first mode or a second mode, in the first mode the head up display module producing first virtual images [that are intended to be viewed by the driver], the first virtual images being independent of the images captured by the camera, in the second mode the head up display module producing second virtual images that are visible to the driver, the second virtual images being dependent upon the images captured by the camera, [the head up display module further intended to switch from the first mode to the second mode in response to receiving a signal from the collision sensor indicative ]]."
Claims 16-20 are further rejected as depending on this claim.

Claim 16 recites: "The head up display arrangement of claim 15 wherein the head up display module is configured to produce the virtual images in a direction from the driver’s eyes that substantially matches a direction from the driver’s eyes to the space, and that substantially matches a direction from the driver’s eyes to the part of the vehicle that blocks the driver's view of the space."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 1-2 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The head up display arrangement of claim 15 [wherein the head up display module is intended to produce the virtual images in a direction from the driver’s eyes that substantially matches a direction from the driver’s eyes to the space, and that substantially matches a direction from the driver’s eyes to the part of the vehicle that blocks the driver's view of the space]."

Claim 17 recites: "The head up display arrangement of claim 15 wherein the virtual images based on the images captured by the camera are presented to the driver only if the collision sensor detects that the motor vehicle is within a threshold distance of the obstacle."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 1 above. 
Claims 18-19 are further rejected as depending on this claim.

Claim 18 recites: "The head up display arrangement of claim 17 wherein the virtual images based on the images captured by the camera are presented to the driver only if a velocity of the vehicle indicates a state wherein a collision between the vehicle and the obstacle could potentially occur."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 1 above. 

Claim 19 recites: "The head up display arrangement of claim 17 wherein the virtual images based on the images captured by the camera are presented to the driver only if the vehicle is in a drive gear such that the vehicle is configured to move in a forward direction.”
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 1, 3-4, 10-11, 15, and 17-18 above. 

Claim 20 recites: "The head up display arrangement of claim 15 further comprising a driver’s eye monitoring module configured to detect a position of an eye of the driver, the head up display module being configured to modify a field of view of the camera based upon the detected position of the eye of the driver."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 1 and 6 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The head up display arrangement of claim 15 further comprising a driver’s eye monitoring module [intended to detect a position of an eye of the driver,] [and wherein the head up display module is further intended to modify a field of view of the camera based upon the detected position of the eye of the driver]."

Claim 21 recites: "The head up display arrangement of claim 15 further comprising a driver’s eye monitoring module configured to detect a position of an eye of the driver, the head up display module being configured to electronically modify a viewpoint of the virtual images by use of video processing, the modifying being based upon the detected position of the eye of the driver.”
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 1-2 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
[intended to detect a position of an eye of the driver,] [and wherein the head up display module is further intended to electronically modify a virtual image by use of video processing, the modifying being based upon the detected position of the eye of the driver]."

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-9, and 11-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2019/0315275 A1).

claim 1, Kim discloses a head up display arrangement for a motor vehicle having a human driver (see e.g. at least Abstract, Fig. 3, 9B, 11B, 13A-13B, 17-19, 21-22, and related text), comprising:
a camera positioned and configured to capture images of a space in front of the vehicle (e.g. at least camera 20, exterior camera 21, 21A-21F, TOF camera 1810, TOF camera 120, see e.g. at least p. 62-63, 210-213, Fig. 1A-2, 8, 18, and related text), at least a portion of the space being blocked from view of the driver by a part of the vehicle (id., see also e.g. at least Fig. 13A-13B, 19, 21-22, and related text); 
a collision sensor configured to detect whether there is an obstacle in the space (e.g. at least camera 20, exterior camera 21, 21A-21F, TOF camera 1810, TOF camera 120, see e.g. at least p. 62-63, 210-213, Fig. 1A-2, 8, 18, and related text); and
a head up display module (e.g. at least HUD, transparent display 171, display 1840, 1900, 2110, controller 190, 1720, 1740, 1750, 1830, 1840, 1850, see e.g. at least p. 107, 236, Fig. 3-5, 9B, 11B, 13A-13B, 17-22, and related text) [intended for producing virtual images that are visible to the driver only if the collision sensor detects that there is an obstacle in the space (see p. 213-215, Fig. 13B, and related text, selectively displaying only some of the blind spot image according to the driving direction of the vehicle), the virtual images being based on the images captured by the camera] (id.).

Regarding claim 2, Kim discloses a driver’s eye monitoring module [intended to detect the position of the drivers eyes, wherein the head up display module is [intended to produce the virtual images in a direction from the driver’s eyes that substantially matches a direction from the driver’s eyes to the space, and that substantially matches 

Regarding claim 4, Kim discloses that the virtual images based on the images captured by the camera are presented to the driver (see e.g. at least p. 107, 236, Fig. 3-5, 9B, 11B, 13A-13B, 17-19, 21-22, and related text).

Regarding claim 5, Kim discloses that the virtual images based on the images captured by the camera are presented to the driver (see e.g. at least p. 107, 236, Fig. 3-5, 9B, 11B, 13A-13B, 17-19, 21-22, and related text).

Regarding claim 6, Kim discloses a driver’s eye monitoring module [intended to detect a position of an eye of the driver (e.g. at least general image camera, 3D camera, camera 20, 1600, 1710, 2140, interior camera 22, sensing unit 140, see e.g. at least p. 17, 114-115, 227, Fig. 2-3, 8, 14, 16-18, 20, and related text),] [and wherein the head up display module is further intended to modify a field of view of the camera based upon the detected position of the eye of the driver] (see e.g. at least Abstract, p. 17, 26, 117-118, 249-253, 256-260, Fig. 17-22, and related text).

Regarding claim 7, Kim discloses a driver’s eye monitoring module [intended to detect a position of an eye of the driver (e.g. at least general image camera, 3D camera, camera 20, 1600, 1710, 2140, interior camera 22, sensing unit 140, see e.g. at least p. 

Regarding claim 8, Kim discloses a head up display method for a motor vehicle having a driver (see e.g. at least Abstract, p. 1, 17, cl. 9-14), said method comprising:
capturing images of a space in front of the vehicle (see e.g. at least p. 62-63, 210-213, Fig. 1A-2, 8, and related text), at least a portion of the space being blocked from view of the driver by a part of the vehicle (id., see also e.g. at least Fig. 13A-13B, 19, 21-22, and related text);
detecting whether there is an obstacle in the space (e.g. at least general image camera, TOF camera, exterior camera 21, 21A-21F, sensing unit 140-144, see e.g. at least p. 64, 76, 162-164, 188, 211-215, 219-220, Fig. 1A-3, 8, 10A-10B, 13A-13B, and related text); and
presenting virtual images to the driver only if it is detected that there is an obstacle in the space, the virtual images being based on the captured images (e.g. at least virtual image, see e.g. at least p. 107, 213-215, 236, Fig. 3, 9B, 11B, 13A-13B, 17-19, 21-22, and related text).

Regarding claim 9, Kim discloses that the virtual images appear in a direction from the driver’s eyes that substantially matches a direction from the driver’s eyes to the 


Regarding claim 11, Kim discloses that the virtual images based on the captured images are presented to the driver only if a velocity of the vehicle indicates a possibility of a collision between the vehicle and the obstacle (see e.g. at least p. 107, 213-215, 236, Fig. 3-5, 9B, 11B, 13A-13B, 17-19, 21-22, and related text).

Regarding claim 12, Kim discloses that the virtual images based on the captured images are presented to the driver only if the vehicle is in a drive gear such that the vehicle is configured to move in a forward direction (see e.g. at least p. 107, 213-215, 236, Fig. 3-5, 9B, 11B, 13A-13B, 17-19, 21-22, and related text).

Regarding claim 13, Kim discloses: detecting a position of an eye of the driver (see e.g. at least p. 17, 114-115, 227, Fig. 2-3, 8, 14, 16-18, 20, and related text); and
modifying a field of view of a camera capturing the images of the space in front of the vehicle, the modifying being based upon the detected position of the eye of the driver (see e.g. at least Abstract, p. 17, 26, 117-118, 249-253, 256-260, Fig. 17-22, and related text).

claim 14, Kim discloses: detecting a position of an eye of the driver (see e.g. at least p. 17, 114-115, 227, Fig. 2-3, 8, 14, 16-18, 20, and related text); and
electronically modifying a virtual image by use of video processing, the modifying being based upon the detected position of the eye of the driver (see e.g. at least Abstract, p. 17, 26, 117-118, 191, 123, 205, 249-253, 256-260, Fig. 12B, 17-22, and related text).

Regarding claim 15, Kim discloses a head up display arrangement for a motor vehicle having a human driver (see e.g. at least Abstract, Fig. 3, 9B, 11B, 13A-13B, 17-19, 21-22, and related text), comprising:
a camera positioned and configured to capture images of a space in front of the vehicle (e.g. at least camera 20, exterior camera 21, 21A-21F, TOF camera 1810, TOF camera 120, see e.g. at least p. 62-63, 210-213, Fig. 1A-2, 8, 18, and related text), at least a portion of the space being blocked from view of the driver by a part of the vehicle (id., see also e.g. at least Fig. 13A-13B, 19, 21-22, and related text);
a collision sensor configured to detect a state wherein a collision between the vehicle and an obstacle that is disposed within the space could potentially occur (e.g. at least general image camera, TOF camera, exterior camera 21, 21A-21F, sensing unit 140-144, see e.g. at least p. 64, 76, 162-164, 188, 211-215, 219-220, Fig. 1A-3, 8, 10A-10B, 13A-13B, and related text); and
a head up display module (e.g. at least HUD, transparent display 171, display 1840, 1900, 2100, controller 190, 1720, 1740, 1750, 1830, 1840, 1850, see e.g. at least p. 107, 236, Fig. 3, 9B, 11B, 13A-13B, 17-22, and related text) [intended to operate in 

Regarding claim 16, Kim discloses that the head up display module is intended to produce the virtual images in a direction from the driver’s eyes that substantially matches a direction from the driver’s eyes to the space, and that substantially matches a direction from the driver’s eyes to the part of the vehicle that blocks the driver's view of the space] (see e.g. at least p. 62-63, 210-213, 249-253, Fig. 13A-13B, 17-19, 21-22, and related text).

Regarding claim 17, Kim discloses that the virtual images based on the images captured by the camera are presented to the driver only if the collision sensor detects that the motor vehicle is within a threshold distance of the obstacle (see e.g. at least p. 

Regarding claim 18, Kim discloses that the virtual images based on the images captured by the camera are presented to the driver only if a velocity of the vehicle indicates a state wherein a collision between the vehicle and the obstacle could potentially occur (see e.g. at least p. 107, 213-215, 236, Fig. 3-5, 9B, 11B, 13A-13B, 17-19, 21-22, and related text).

Regarding claim 19, Kim discloses that the virtual images based on the images captured by the camera are presented to the driver only if the vehicle is in a drive gear such that the vehicle is configured to move in a forward direction (see e.g. at least p. 107, 213-215, 236, Fig. 3-5, 9B, 11B, 13A-13B, 17-19, 21-22, and related text).

Regarding claim 20, Kim discloses a driver’s eye monitoring module [intended to detect a position of an eye of the driver (e.g. at least general image camera, 3D camera, camera 20, 1600, 1710, 2140, interior camera 22, sensing unit 140, see e.g. at least p. 17, 114-115, 227, Fig. 2-3, 8, 14, 16-18, 20, and related text),] [and wherein the head up display module is further intended to modify a field of view of the camera based upon the detected position of the eye of the driver] (see e.g. at least Abstract, p. 17, 26, 117-118, 249-253, 256-260, Fig. 17-22, and related text).

claim 21 Kim discloses a driver’s eye monitoring module [intended to detect a position of an eye of the driver (e.g. at least general image camera, 3D camera, camera 20, 1600, 1710, 2140, interior camera 22, sensing unit 140, see e.g. at least p. 17, 114-115, 227, Fig. 2-3, 8, 14, 16-18, 20, and related text),] [and wherein the head up display module is further intended to electronically modify a virtual image by use of video processing, the modifying being based upon the detected position of the eye of the driver] (see e.g. at least Abstract, p. 17, 26, 117-118, 191, 123, 205, 249-253, 256-260, Fig. 12B, 17-22, and related text).

Regarding claim 22, Kim discloses that the virtual images are below the hood line of the motor vehicle as viewed by the driver (see e.g. at least Fig. 9B, 10A, 11B-13B, 19, 21-22, and related text).

Regarding claim 23, Kim discloses that the virtual images based on the captured images are presented to the driver dependent upon an acceleration of the vehicle (see e.g. at least p. 107, 213-215, 236, Fig. 3-5, 9B, 11B, 13A-13B, 17-19, 21-22, and related text).

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES J HAN whose telephone number is (571) 270-3980.  The examiner can normally be reached on M-Th and every other F (7:30 AM - 5 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 900-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES J HAN/Primary Examiner, Art Unit 3662